NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FABIAN M. ROSIMO,
Petiti0n,er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent.
2011-3090 _
Petition for review of the Merit Systerns Protection
Board in case r1o. SF0831100613-I-1.
ON MOTION
ORDER
Fabian M. Rosimo moves for leave to proceed in forma
pauperis. The court treats Aquino’s submission as a
motion for reconsideration of the l\/lay 3, 2011 order
dismissing this appeal for failure to pay the filing fee.
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) The motion for leave to proceed in forma pauperis
is granted.

ROSIMO V. OPM 2
(2) The motion for reconsideration is granted The
court’s May 3, 2011 dismissal order is vacated and the
petition is reinstated.
(3) R0si1no’s brief is due within 45 days of the date of
filing of this order.
FoR THE CoURT
HAY 2 5  /s/ Jan Horba1y
Date J an Horbaly
Clerk
oct Fabian M. Rosimo (Informal Brief Form Enclosed) `
Shelly D. Weger, Esq.
s21
LED
».¢ fm
1'YfsnzRA'iP¢ii§'i:lfnF°R
NAY 26 2011
.HlEl
dd